Citation Nr: 0623944	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for patellofemoral syndrome of the right knee with 
degenerative arthritis.

2.  Entitlement to a disability rating in excess of 20 
percent for patellofemoral syndrome of the left knee with 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from February 2003 and November 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  In its November 2004 rating 
decision, VA recharacterized the veteran's knee disorder from 
patellofemoral syndrome, bilateral knees, to patellofemoral 
syndrome of both knees with degenerative arthritis and 
assigned a separate 20 percent rating for each knee.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder, 
patellofemoral syndrome with degenerative arthritis, is 
manifested by no more than range of motion from 0 degrees of 
extension to 95 to 140 degrees of flexion, with complaints of 
pain without objective findings of subluxation or 
instability.  

2.  The veteran's service-connected left knee disorder, 
patellofemoral syndrome with degenerative arthritis, is 
manifested by no more than range of motion from 0 degrees of 
extension to 90 to 140 degrees of flexion, with complaints of 
pain without objective findings of subluxation or 
instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for patellofemoral syndrome of the right knee with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.951, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).

2.  The criteria for a disability rating in excess of 20 
percent for patellofemoral syndrome of the left knee with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.951, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record, service and 
post-service medical records, VA examination reports, and lay 
statements is adequate for determining whether the criteria 
for a higher disability rating have been met.  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating was granted on appeal.  
Since a higher rating is being denied, there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  Moreover, in a November 2002 
letter, the RO satisfied the four elements delineated in 
Pelegrini.  Neither the veteran nor his representative has 
alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  The Board finds that 
the purpose behind the notice requirements has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  No further VA notice is therefore required with 
respect to his increase rating claims.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Analysis

The veteran contends that the disability ratings assigned for 
his knees should be increased to reflect more accurately the 
severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. §  4.45.  
See DeLuca v. Brown, 8 Vet. App. at 204-07.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The veteran's knees are separately rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5260.  A maximum 30 percent rating is warranted for 
limitation of leg flexion when it is limited to 15 degrees; a 
20 percent rating is warranted when it is limited to 30 
degrees; and a 10 percent rating is warranted when it is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A noncompensable rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees; and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Standard range of 
motion of a knee is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.  If the 
evidence shows compensable limitation of both flexion and 
extension, two separate disability ratings may be assigned.  
VAOPGCPREC 9-2004.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for impairment 
of the knee, involving recurrent subluxation or lateral 
instability, a maximum 30 percent rating is assigned for 
severe impairment, a 20 percent rating for moderate 
impairment, and a 10 percent rating for slight impairment.  
See 38 C.F.R. §  4.71a, Diagnostic Code 5257.  

The October 2004 VA examiner found that the veteran's right 
knee disorder is manifested by no more than range of motion 
from 0 degrees of extension to 95 to 140 degrees of flexion, 
with painful motion noted from 95 degrees of flexion.  The 
veteran's left knee disability is manifested by no more than 
range of motion from 0 degrees of extension to 90 to 140 
degrees of flexion, with painful motion noted from 90 degrees 
of flexion.  The veteran complained of a 75 percent loss in 
function with flare-ups.  The veteran stated that he 
sometimes walks with a knee brace on the left knee.  But, on 
examination his gait was normal.  Both knees had guarding and 
tenderness along the medial and lower portion of the patella 
without any effusion.  X-rays of both knees showed early 
bilateral degenerative joint disease.  The Board observes 
that extension of 0 degrees for both knees warrants only 
noncompensable ratings under Diagnostic Code 5261.  In this 
regard, separate compensable ratings under both Diagnostic 
Codes 5260 and 5261 are not warranted under VAOPGCPREC 9-
2004.  Similarly, 95 to 100 degrees and 90 to 100 degrees of 
flexion would also fail to provide for compensable ratings 
under Diagnostic Code 5260.  The VA examiner diagnosed the 
veteran with arthritis for both knees and, with consideration 
of pain and 38 C.F.R. §§ 4.40, 4.45 and 4.59, his bilateral 
knee disability would warrant no more than a separate 10 
percent disability rating for each knee.  Thus, considering 
DeLuca, the evidence of record is against a separate rating 
in excess of 20 percent for each knee.  

The Board is cognizant of the potential for two separate 
ratings for the veteran's bilateral knee disabilities if they 
are rated under Diagnostic Code 5257, which includes 
subluxation or lateral instability, and Diagnostic Codes 
5003-5010, for arthritis.  The VA examiner noted that testing 
of both knees for instability or laxity of ligaments was not 
performed because the veteran said it was too painful.  Thus, 
there is no objective medical evidence of instability or 
subluxation to warrant a compensable rating under Diagnostic 
Code 5257.  A higher rating is not available under Diagnostic 
Codes 5256 or 5262, since the veteran has not been shown to 
have ankylosis or nonunion of the tibia and fibula for either 
knee.  Consequently, the Board concludes that the 
preponderance of the evidence is against a separate rating in 
excess of 20 percent for each of the veteran's knees.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's bilateral knee disabilities have 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny his claims.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

A disability rating in excess of 20 percent for 
patellofemoral syndrome of the right knee with degenerative 
arthritis is denied.

A disability rating in excess of 20 percent for 
patellofemoral syndrome of the left knee with degenerative 
arthritis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


